            Case 1:20-cv-02345-UNA Document 7 Filed 03/16/21 Page 1 of 2
                                                                                         FILED
                                                                                              3/16/2021
                                                                                    Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT
                                                                                    Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA

MICHAEL R. SPENGLER,                                    )
                                                        )
                       Petitioner,                      )
                                                        )
       v.                                               )      Civil Action No. 20-2345
                                                        )
ATTORNEY GENERAL OF                                     )
THE UNITED STATES,                                      )
                                                        )
                       Respondent.                      )

                                     MEMORANDUM OPINION

       This matter is before the Court on petitioner’s application to proceed in forma pauperis

and his pro se civil petition for a writ of mandamus.

       The petitioner allegedly “was injured in his business” when individuals “com[m]ercially

burglarized [his] business locations” in California. See Pet. at 2. Consequently, petitioner states,

these individuals “seized control of [petitioner’s] bank accounts” and other of the businesses’

assets, and “used them to facilitate . . . fraud” and to commit other unlawful acts including

conspiracy and forgery. Id. Petitioner “places no blame on the [respondent],” and he “is not

suing [respondent].” Id. at 3. He only asks the Attorney General “to intervene by way of civil &

criminal investigative means & action[.]” Id.

       The Court cannot grant the relief petitioner seeks, as “a writ of mandamus is not available

to compel discretionary acts.” Cox v. Sec’y of Labor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing

cases). The decision to investigate a particular matter or to prosecute a particular case is left to

the Executive Branch of the government, not the judiciary. See Heckler v. Chaney, 470 U.S.

821, 831 (1985) (noting that “an agency’s decision not to prosecute or enforce, whether through

civil or criminal process, is a decision generally committed to an agency’s absolute discretion”);

                                                  1
          Case 1:20-cv-02345-UNA Document 7 Filed 03/16/21 Page 2 of 2




United States v. Nixon, 418 U.S. 683, 693 (1974) (acknowledging that the Executive Branch “has

exclusive authority and absolute discretion to decide whether to prosecute a case”).

       The Court will grant petitioner’s application to proceed in forma pauperis and dismiss

without prejudice the petition and this civil action. An Order consistent with this Memorandum

Opinion is issued separately.

                                                     /s/
                                                     AMIT P. MEHTA
                                                     United States District Judge
DATE: March 16, 2021




                                                2
